Citation Nr: 0113784	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  94-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for cancer of the 
larynx secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for cancer of the vocal 
cord secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
February 1958 to January 1960.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for cancer of the larynx and vocal cord.  In 
November 1996, the Board remanded this case for further 
evidentiary development, and for consideration of the claim 
by the RO based on the ionizing radiation laws and 
regulations, as well as, on a direct basis pursuant to Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The requested development was accomplished and the case was 
returned to the Board in October 1999.  However, remand was 
again necessary as the Board member who had conducted the 
October 1996 hearing was no longer employed at the Board and, 
therefore, could not participate in the final determination 
of the claim.  See 38 U.S.C.A. § 7107 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.707 (1998).  As such, this case was 
remanded in October 1999 so that another hearing before a 
member of the Board could be scheduled.  In accordance with 
this remand, a hearing was conducted in January 2000 before 
the undersigned member of the Board.


FINDINGS OF FACT

1.  The appellant served as an atomic weapons assembly 
technician between 1958 and 1960.

2.  The appellant was diagnosed with cancer of the larynx and 
vocal cord in roughly 1989.

3.  Two private physicians of the appellant's indicated in 
statements dated between 1993 and 1996 that it was their 
belief that the appellant's cancer was due to ionizing 
radiation exposure in service; the medical principles relied 
upon for this conclusion were not provided.

4.  A dose estimate of 0.000 was obtained from the Army 
Dosimetry Center in January 2000.

5.  The record shows that the Committee on Interagency 
Radiation Research and Policy Coordination Science Panel 
Report Number 6, 1988, does not provide screening doses for 
cancer of the larynx, and that the sensitivity of the larynx 
to radiation cancers appears to be relatively low.

6.  The medical doctor reviewing this case for the Under 
Secretary of Health concluded that "in our opinion it is 
unlikely that the veteran's cancer of the larynx involving 
the vocal cord can be attributed to exposure to ionizing 
radiation in service."

7.  An alternative dose estimate has not been presented or 
obtained.


CONCLUSIONS OF LAW

1.  Cancer of the larynx was not incurred in or aggravated by 
service, nor is it shown to be secondary to ionizing 
radiation exposure.  38 U.S.C.A. § 1112, 1131 (West 1991 & 
Supp. 2000);Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, §  4, 114 Stat. 2096,___(2000)(to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2000).

2.  Cancer of the vocal cord was not incurred in or 
aggravated by service, nor is it shown to be secondary to 
ionizing radiation exposure.  38 U.S.C.A. § 1112, 1131 (West 
1991 & Supp. 2000);Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, §  4, 114 Stat. 2096,___(2000)(to be 
codified at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Having reviewed the claims in their entirely, the Board notes 
that there is no issue as to substantial completeness of the 
appellant's application for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has also secured all records that the appellant has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  In addition, the appellant has 
been advised of the evidence that would be necessary for him 
to substantiate his claim, by means of the statement of the 
case and supplemental statements of the case, which were 
issued during the appellate process, as well as, during his 
hearing before the undersigned in January 2000.  This Board 
Member suggested the submission of additional evidence and 
held the file open so that such evidence could be submitted.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the appellant's claims, have been satisfied.

The appellant seeks service connection for cancer of the 
larynx and vocal cord.  He does not contend that his 
carcinoma was manifest during service or within the one-year 
period following his separation from service.  Also, the 
appellant does not alleged that he served in combat.  Rather, 
he avers that his cancer was due to ionizing radiation 
exposure from working as an atomic weapons assembly 
technician for 11/2 years during service.

Generally, service connection may be granted for a disability 
the result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  
Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, the cancer 
claimed is listed among those cancers that are presumptively 
service-connected.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.309(d) (2000).  Second, the veteran has 
a "radiogenic disease" listed in 38 C.F.R. § 3.311(b) and 
certain conditions specified in that regulation are met.  
Third, evidence establishes "that the disease or malady was 
incurred during or aggravated by service," also known as 
direct service connection, which is a task described as a 
"difficult burden" since it requires "tracing causation to 
a condition or event during service."  Davis v. Brown, 10 
Vet. App. 209 (1997) (citing Combee, supra.); Ramey v. Brown, 
9 Vet.App. 40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997)).

According to 38 C.F.R. § 3.309(d), certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (this term 
means the kidneys, renal pelves, ureters, urinary bladder and 
urethra), cancer of the salivary glands, and primary liver 
cancer.  A radiation exposed veteran is one who, while 
serving on active duty, participated in a radiation risk 
activity.  These activities include on-site participation 
involving atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki between August 6, 1945 
and July 1, 1946, and internment as a POW of the Japanese who 
was subject to the same degree of exposure as a member of the 
United States occupation forces in Hiroshima or Nagasaki.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the American occupation forces 
of Hiroshima or Nagasaki, and in all other claims of exposure 
to ionizing radiation.  Radiogenic diseases consist of the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.

In this case, a review of the claims folder discloses that 
the appellant served on active duty from February 1958 to 
January 1960.  A May 1959 letter of appreciation from the 
Headquarters of the Third Howitzer Battalion of the 
Eighteenth Artillery indicates that he served as an 
"advanced weapons assemblyman" in April 1959.  A June 1959 
letter of recommendation from the commanding officer of 
Battery B of the Third Howitzer Battalion of the Eighteenth 
Artillery shows that the appellant served as chief of their 
advanced weapons section, "a job requiring high technical 
training and dealing with highly classified material."

Medical records reflect that in the 1980's, the veteran 
complained of hoarseness.  It was noted in the report that 
there had been an excessive use of tobacco.  Treatment 
records and examination reports from private care providers, 
dated in 1989 and 1990, show that the appellant presented for 
treatment with complaints of intermittent and progressive 
hoarseness.  He reported that he had been a 35-pack-year 
cigarette smoker.  Examination revealed obvious hoarseness, a 
clear pharynx, a white, raised, hypopharynx, and a mass on 
the posterior half of his left true vocal cord.  X-rays of 
his chest were normal.  Biopsy revealed a well-differentiated 
squamous cell carcinoma of his left true vocal cord.  He 
underwent a direct laryngoscopy, a tracheostomy, and a left 
hemilaryngectomy with glottic reconstruction, and his 
postoperative course was essentially unremarkable.  The post-
operative diagnoses were well-differentiated squamous cell 
carcinoma, large cell, focally keratinizing type, involving 
the left true vocal cord; mild cytologic atypism of the 
epithelium of the inferior larynx and left false vocal cord; 
and acute and chronic inflammation of the mucosa of his 
larynx.  The records and reports show that he continued to 
experience difficulties with hoarseness following surgery.

A VA examination report dated June 1993 shows that the 
appellant complained of persistent hoarseness, a decrease in 
voice volume and strength, and some shortness of breath on 
exertion.  He reported that he had been exposed to radiation 
in service.  On examination, the esophagus, thyroid, pharynx, 
nasopharynx, and hypopharynx appeared normal, but left hemi-
larynx showed removal of his vocal cords, there was a scar 
band where his true vocal cord would have been located, and 
there was a narrowing of the airway at the level of the vocal 
cord.  It was noted that he was unable to speak well.  The 
pertinent diagnoses were squamous cell cancer of the larynx; 
status-post hemilaryngectomy with excision of part of the 
thyroid cartilage; hoarseness and weak voice secondary to 
hemilaryngectomy; and laryngeal stenosis secondary to 
hemilaryngectomy.  Another examiner entered a diagnosis of 
radiation exposure in the service.

Letters from two private physicians dated in March 1993, 
February 1994, March 1994, and March 1996, indicate that the 
appellant was diagnosed with cancer of his larynx and vocal 
cords.  The letters reflect the physicians' opinion that 
"there is the highest degree of probability, surely beyond 
any reasonable doubt, that [the appellant's] military 
assignment [which exposed him to ionizing radiation], and his 
subsequent contraction of [laryngeal] cancer are definitely 
related."
During hearings held at the RO in February 1994 and September 
1996, the appellant essentially testified that he had been 
exposed to ionizing radiation when he had worked with nuclear 
weapons in service over a period of approximately eighteen 
months.  He said that he had worn a film badge and protective 
clothing while working with the weapons, but indicated that 
those measures had not been successful in protecting him from 
exposure.  He reported that a device used to measure 
radioactivity had been employed during his training and had 
shown high levels of radioactivity.  He testified that he had 
first learned that he had a tumor around 1986 or 1987 and 
that he had subsequently undergone surgery in 1989.  He 
maintained that the tumor was attributable to radiation 
exposure in service.  A friend testified that the appellant 
had first had problems with his voice in the early 1970s.

A January 2000 letter from the Program Manager of the Army 
Health Physics Program (at the Army Center for Health 
Promotion and Preventative Medicine) reflects that the 
appellant would not have exceeded the occupational dose limit 
of 5 rem per year while serving in the military.  A printout 
from the Army Radiation and Standards and Dosimetry 
Laboratory dated January 2000 reflects that the appellant was 
exposed to a radiation dose of 0.000 rem.

In October 2000, the Director for the VA Compensation and 
Pension (C&P) Service requested from the Under Secretary of 
Health a radiation dose estimate, to the extent feasible, 
based on all available methodologies, and an opinion, based 
on this estimate, whether the appellant's cancer of the 
larynx and vocal cord resulted from exposure to ionizing 
radiation in service.

In October 2000, the Chief Public Health and Environmental 
Officer responded to the C&P request.  This medical doctor 
indicated that it was not possible for this office to provide 
an independent dose estimate.  He noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1988, does not 
provide screening doses for cancer of the larynx, and that 
the sensitivity of the larynx to radiation cancers appears to 
be relatively low.  The medical doctor reviewing this case 
concluded that, after considering the relevant factors, "in 
our opinion it is unlikely that the veteran's cancer of the 
larynx involving the vocal cord can be attributed to exposure 
to ionizing radiation in service."

In support of the his claim, the appellant submitted 
additional evidence following the last statement of the case, 
along with a waiver of consideration by the RO, which 
includes news paper articles, personnel records, and an 
atomic veteran morbidity study.  Also received were records 
from the Social Security Administration, which include 
treatment records from the appellant's private physician 
dated since 1985, wherein the physician provides and 
impression for alcohol and cigarette abuse.  This same 
physician provided a statement dated December 1999 
indicating, by contrast, that the appellant has had no 
"lifestyle" issues (i.e., substance abuse) to explain the 
development of cancer.

In January 2000, the appellant testified before the 
undersigned at the RO.  The appellant rendered extensive 
testimony on his belief that he was exposed to ionizing 
radiation during his work as a weapons assembly technician in 
service.  He noted that he wore a film badge, protective 
clothing, worked in a subterranean room with no windows, and 
that he was not allowed to talk about his work or leave base.  
He recalled that a Geiger counter in the work room sounded on 
several occasions, which suggested to him that he was exposed 
to radiation.  He acknowledged that he does not know for 
certain that he was exposed to radiation, as he was never 
told this, but that the circumstances of his work lead him to 
believe that he was in fact exposed to radiation.  The 
appellant disputed the radiation dose estimate provided by 
the Army Dosimetry Center, which indicated that the appellant 
was exposed to a radiation does of 0.000 rem, and he stated 
that this figure was essentially an impossibility.  The 
appellant was advised throughout the hearing that he should 
attempt to obtain a dose estimate from an alternative source.  
The undersigned stated that he would hold the case open an 
additional 60-days pending the receipt of any additional 
evidence.

No additional evidence has been received to date, including a 
dose estimate from a source other than the Army Dosimetry 
Center.
Initially, the Board finds that laryngeal and vocal cord 
cancer are not presumptive disabilities under the provisions 
of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), nor does 
the appellant's military service include participation in a 
"radiation risk" activity as defined therein.

For purposes of 38 C.F.R. § 3.311(b), the Board notes that 
cancer of "any kind" is listed as a radiogenic disease for 
the purposes of this regulation.  See 38 C.F.R. 
§ 3.311(b)(2)(xxiv) (2000).  However, weighing the evidence 
of record the Board finds that the preponderance of the 
evidence is against service connection for cancer of the 
larynx and vocal cord based.

The record shows that the appellant developed cancer of the 
larynx and vocal cord roughly 30 years after service 
separation.  Based on documented evidence from the appellant, 
the Center estimated that his exposure would not have 
exceeded the current Federal Radiation Protective Guides (or 
limits) for occupational workers of 5 rems per year during 
his service as an advanced weapons assemblyman.  The Army 
Radiation and Standards and Dosimetry Laboratory submitted to 
the VA the appellant's history of exposure to ionizing 
radiation during service.  The records indicate that from 
November 1958 to May 1959 his total exposure  to gamma and 
neutron radiation was 0.000. a causal relationship between 
the appellant's exposure to ionizing radiation and cancer of 
the larynx and vocal cord has not been established.  An 
alternative dose estimate could not be obtained.  The Chief 
Public Health and Environmental Officer indicated in October 
2000 that it was unlikely that the appellant's cancer of the 
larynx involving the vocal cord can be attributed to exposure 
to ionizing radiation in service.  This opinion took into 
account the circumstances and dated of the appellant's 
exposure, when the disease first became manifest, his age and 
family history, and his post service occupational history.

Although two private physicians of the appellant's believe 
that his cancer was due to radiation, their opinion is of 
diminished probative value.  We note that the appellant's 
private physicians gave no reasons or bases for their 
conclusion, and the opinion was not based on knowledge of the 
appellant's radiation dose estimate from the Army Dosimetry 
Center, nor does it appear to be based on sound scientific 
evidence, such as, observations, findings, or conclusion that 
are statically and epidemiologically valid, or consistent 
with current medical knowledge regarding the effects of 
ionizing radiation.  A mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

While the appellant strongly believes that there is a 
relationship between his occupational exposure to ionizing 
radiation in service and his post service cancer, he is not 
competent as a lay person to provide an opinion on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, service connection may not be 
predicated on lay assertions of medical causation.  Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

Furthermore, although the appellant has been given the 
opportunity to obtain a dose estimate from an alternative 
source, a dose estimate from an alliterative source has not 
been submitted.  Therefore, in the absence of another 
estimated dose, the provisions of 38 CFR 3.311(a)(3) are not 
applicable.

At this time, the Board has not been presented with a dose 
estimate that is different than that provided by official 
sources.  The Board notes that there are several articles 
relating to radiation exposure of record.  These articles do 
not provide additional dose estimates for the appellant nor 
do they provide a link between the official dose estimate of 
record and his cancer.  See Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998).

In view of the above, the Board finds the weight of the 
evidence is against the claim as the appellant's cancer of 
the larynx and vocal cord has not been shown to be secondary 
to ionizing radiation in service, and this disease was not 
incurred in, or aggravated by, service.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 C.F.R. 
§§ 3.102 (2000).


ORDER

Service connection for cancer of the larynx is denied.

Service connection for cancer of the vocal cord is denied.



		
	H.N. SCHWARTZ
Member, Board of Veterans' Appeals



 

